--------------------------------------------------------------------------------

CONVERTIBLE LOAN AND WARRANT SUBSCRIPTION AGREEMENT

THIS AGREEMENT dated for reference the ______ day of March, 2013 and made,

BETWEEN:

ORGENESIS INC. , a company incorporated under the laws of the State of Nevada,
having an office at 21 Sparrow Circle, White Plains NY 10605;

(the “Borrower”)

AND:

Those parties listed on Schedule A hereto who have advanced funds pursuant to
this Agreement;

(the “Lenders” )

WITNESSES THAT WHEREAS:

A.     The Borrower has applied to the Lenders for an unsecured loan in the
aggregate principal amount of $250,000 US (the “Loan”) to be utilized by the
Borrower for the purposes described in Section 3.

B.     The Borrower will issue to the Lenders Warrants in a number equalling the
amount of each Lender’s Loan divided by $2.50; and

C.     The parties wish to provide for the terms and conditions upon which the
Loan will be made available to the Borrower.

    THEREFORE in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the Lenders and the Borrower warrant and
represent to and covenant and agree with each other as set forth below.

1.     DEFINITIONS; INTERPRETATION

1.1     For the purpose of this Agreement, the following words and phrases will
have meanings set forth below unless the parties or the context otherwise
require(s):

  (a)

“Accredited Investor” means an accredited investor as that term is defined by
Regulation D promulgated under the Securities Act and /or Canadian Securities
Administrators’ National Instrument 45-106 (“NI 45-106”), as applicable;

        (b)

“Affiliate” has the meaning given to it in the Securities Act;

        (c)

“Agreement” and “this Agreement” means this agreement and all schedules hereto
as the same may be amended, modified, replaced or restated from time to time;


--------------------------------------------------------------------------------

- 2 -

  (d)

“Borrower’s Indebtedness” means all present and future indebtedness and
liability, direct and indirect, of the Borrower to the Lenders arising under and
pursuant to the Loan (including, without limitation, at any point in time the
principal amount outstanding under the Loan, all unpaid accrued interest
thereon, liquidated damages, and all fees and costs and expenses then payable in
connection therewith);

        (e)

“Business Day” means any day, other than a Saturday or a Sunday, on which
commercial banks in New York are required to be open for business;

        (f)

“Common Shares” means fully paid non assessable common shares par value of
$0.0001 in the capital of the Borrower;

        (g)

“Conversion” means the right of the Lenders to convert any portion of the
outstanding Loan as set out in section 8;

        (h)

“Event of Default” means any of the events specified in Section 11, and
“Default” mean any of such events, whether or not any such requirement has been
satisfied;

        (i)

“GAAP” means United States generally accepted accounting principles, or
International Financing Reporting System (“IFRS”), as utilized by the Borrower
and applied on a consistent basis;

        (j)

“Interest Payment Date” means the Maturity Date;

        (k)

“Interest Rate” means eight percent (8%) per annum calculated as herein
provided;

        (l)

“Lien” means, with respect to any Person, any mortgage, lien, pledge,
hypothecation, charge (whether fixed or floating), security interest (including,
without limitation, any assignment, notice or security interest filed pursuant
to applicable federal, state or other laws) or other encumbrance, or any
interest or title of any vendor, lessor, or Lenders to or other secured party of
such Person under any conditional sale or other title retention agreement, upon
or with respect to any property, asset or undertaking of such Person, including
any agreement to create any of the foregoing, and whether arising under any
statute, law, contract or otherwise;

        (m)

“Loan” means the convertible loan of US$250,000 established by the Lenders in
favour of the Borrower pursuant to this Agreement;

        (n)

“material adverse effect” in respect of the Borrower means a material adverse
effect on the business, operations, affairs, financial condition, property,
assets or undertakings of the Borrower;

        (o)

“material” means, in respect of the Borrower, material in relation to the
business, operations, affairs, financial condition, assets, properties, or
prospects of the Borrower;

        (p)

“Maturity Date” has the meaning set out in Section 5 of this Agreement;

        (q)

“Person” means and includes an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof;


--------------------------------------------------------------------------------

- 3 -

  (r)

“Securities” means the Loan, the Warrants, the Warrant Shares and the Common
Shares;

        (s)

“Securities Act” means the United States Securities Act of 1933, as amended or
replaced from time to time;

        (t)

“Subsidiary” has the meaning given to it in the Securities Act;

        (u)

“VWAP” means the volume-weighted average price being equal to the ratio of the
Borrower’s total dollar value of stock traded divided by the total number of
shares traded used in calculating that value during a defined period.

        (v)

“Warrant” means a warrant to purchase a Common Share for a period of twenty four
months from issuance. One whole warrant may be exercised at a price US$0.50 per
Common Share; and

        (w)

“Warrant Shares” means the Common Shares issueable upon exercise of the
Warrants.

1.2     All dollar figures refer to United States dollars.

2.     LOAN AND WARRANTS

2.1     Subject to the terms and conditions of this Agreement, the Lenders
hereby establish and agree to advance the Loan to the Borrower in the sums as
set out in Schedule A attached. Each Lender may sign a separate Schedule A and
each such Schedule A taken together will form one unified Schedule A.

2.2     Each Lender and its beneficial owner represents that if it resides in
the United States or Canada, it is an Accredited Investor as that term is
defined in applicable United States or Canadian securities rules, and the
Borrower will provide an additional questionnaire for the Lender to fill in to
determine whether the Lender qualifies as an Accredited Investor.

2.3     The amount due and owing to each Lender will be established by the
Borrower in records, which records will be prima facie evidence of the amount
owed. In case of a dispute as to the amount owed to a Lender, the auditors of
the Borrower will determine the amount owed and such determination by the
auditors will be conclusive.

2.4     Each Lender agrees and acknowledges that all payments made by the
Borrower will be made in proportion to the relative amounts of the indebtedness
of the Borrower to each Lender as at the date of such payment.

2.5     On closing, the Borrower will issue to each Lender a Warrant Certificate
representing a number of Warrants equal to the amount of the Loan acquired by
such Lender divided by $2.50. The Warrants will contain anti-dilution provisions
that reduce the exercise price of the Warrants to equal any lower price that the
Borrower issues shares or securities convertible into shares while the Warrants
are outstanding.

3.     PURPOSE

3.1     The Loan will be made available to the Borrower for its research,
development, marketing and its general corporate purposes.

--------------------------------------------------------------------------------

- 4 -

4.     AVAILABILITY

4.1     The Loan will be available on the day of closing of this Agreement.
Closing will occur immediately upon execution of the Loan Documents, issuance of
the Warrants and advance of the Loan to the Borrower or its attorneys for
closing.

4.2     Funds may be wired to Borrower’s attorneys, Clark Wilson LLP as per wire
instructions to be provided. In such event, Clark Wilson LLP are authorized to
immediately deliver the funds to the Borrower. Lenders acknowledge that Clark
Wilson LLP acts only for the Borrower and not for the Lender in respect of this
transaction.

5.     TERM

5.1     Subject to the provisions of Section 7, the Borrower will pay the
Borrower’s Indebtedness to the Lenders in full on June 30, 2013, unless sooner
prepaid or accelerated upon the occurrence and during the continuance of an
Event of Default (the “Maturity Date”). Borrower may in its discretion extend
the Maturity Date for a period of up to 90 days provided it issues an additional
equal number of Warrants to the number issued to Lender on initial closing (ie,
if $250,000 extended, 100,000 additional Warrants).

6.     INTEREST

6.1     The outstanding principal balance of the Loan will bear interest at the
Interest Rate.

6.2     Interest at the Interest Rate will be calculated quarterly, not in
advance, as well as before maturity, default, demand and judgment.

6.3     All overdue and unpaid interest and all fees, costs, and other amounts
payable by the Borrower hereunder or under any of the Loan Documents will be
added to the principal balance of the Loan and will bear interest at the
Interest Rate until paid in full.

7.     REPAYMENT

7.1     On the Maturity Date the Borrower will pay to the Lenders the Borrower’s
Indebtedness then outstanding in full.

7.2     The Borrower will be entitled to prepay the whole or any portion of the
Borrower’s Indebtedness at any time and from time to time, with one weeks’
notice.

7.3     All amounts payable by the Borrower under this Agreement will be paid
without set-off or counterclaim, and without any deductions or withholdings
whatsoever.

7.4     Subject to the provisions hereof, all payments received by the Lenders
on account of the Borrower’s Indebtedness will be applied first in payment of
outstanding interest and secondly in reduction of the principal balance of the
Loan then outstanding. If any payment is received at any time while an Event of
Default remains outstanding or after demand has been made for the repayment of
the Borrower’s Indebtedness, the Lenders may appropriate such payment to such
part or parts of the Borrower’s Indebtedness as the Lenders in its sole
discretion may determine and the Lenders may from time to time revoke and change
any such appropriation.

--------------------------------------------------------------------------------

- 5 -

7.5     The Borrower is hereby authorized to open and maintain books of account
and other books and records evidencing all advances under the Loan, interest
accruing thereon, fees, charges, and other amounts from time to time charged to
the Borrower under the Loan Documents; and amounts from time to time owing,
paid, or repaid by the Borrower under this Agreement. All such books, accounts,
and records will constitute prima facie evidence of the amount owing by the
Borrower under the Loan Documents; but the failure to make any entry or
recording in such books, accounts, and records will not limit or otherwise
affect the obligations of the Borrower under the Loan Documents. Any dispute
regarding the amount outstanding will be finally determined by the auditors of
the Borrower.

7.6     Notwithstanding anything in this Agreement to the contrary, any payment
of principal of or interest on the Borrower’s Indebtedness that is due on a date
other than a Business Day will be made on the next succeeding Business Day. If
the date for any payment on the Borrower’s Indebtedness is extended to the next
succeeding Business Day by reason of the preceding sentence, the period of such
extension will not be included in the computation of the interest payable on
such Business Day.

8.     CONVERSION TO SHARES

8.1     If the Borrower has not paid the Loan in full on the Maturity Date, (or,
if extended, the extended Maturity Date), the Lenders or any of them may after
the Maturity Date by written notice (the "Notice") to the Borrower, exercise its
rights of Conversion in respect of either a portion of or the total outstanding
amount of the Loan and including accrued Interest as of that date into Common
Shares, at a price per Common Share equal to the lower of (i) of US$0.75 and
(ii) the VWAP for the 5 trading days immediately prior to the date of delivery
of the Notice to the Borrower.

8.2     Within seven (7) days of Notice by a Lender exercising its rights of
Conversion hereunder, the Borrower shall deliver a Share Certificate to the
Lender representing the number of Shares acquired by the Lender pursuant to the
calculation set out in subparagraph 8.1 of this Agreement.

9.     REPRESENTATIONS AND WARRANTIES

9.1     The Borrower represents and warrants as follows:

  (a)

it is a corporation duly organized, validly existing and in good standing under
the laws of Nevada;

        (b)

it has the corporate power and capacity to carry on business as currently
conducted by it, own property or interests therein, borrow and lend money, grant
security, make, keep, observe and perform representations, warranties, covenants
and agreements and incur obligations and liabilities, all as contemplated
hereby;

        (c)

there is no action, suit, investigation or proceeding outstanding or pending or,
to the knowledge of the Borrower, threatened against it or any of its property,
assets or undertakings by or before any court, arbitrator or administrative or
governmental body which would reasonably be expected to have a material adverse
effect;

        (d)

all material information regarding the Borrower is disclosed by the Borrower on
EDGAR, and such public information contains no material misstatements and is up
to date;


--------------------------------------------------------------------------------

- 6 -

  (e)

it has not agreed or consented to, nor has it agreed to cause or permit in the
future (upon the happening of a contingency or otherwise), any of its property,
whether now owned or hereafter acquired, to be subject to a Lien; and

        (f)

the execution and delivery by it of this Agreement and the Security Documents
and the performance by it of its obligations hereunder and thereunder, do not
and will not conflict with or result in a material breach of any of the terms,
conditions, or provisions of:


  (i)

its organizational documents,

        (ii)

any law, regulation, or decree applicable or binding on it or any of its
property, assets and undertaking, or

        (iii)

any material agreement or instrument binding to which it or any of its property
assets or undertakings is a party or bound, the breach of which could reasonably
be expected to have a material adverse effect or result in, or require or permit
the imposition of any Lien in or with respect to the property, assets and
undertakings now owned or hereafter acquired by it.

10.     COVENANTS

10.1     The Borrower will:

  (a)

comply with all applicable laws, ordinances or governmental rules or regulations
to which it or any of its property, assets and undertaking are subject;

        (b)

obtain and maintain in effect all licenses, certificates, permits, franchises
and other governmental authorizations necessary to the ownership of its
property, assets and undertakings or to the conduct of its businesses, in each
case to the extent necessary to ensure that non-compliance with such applicable
laws, ordinances or governmental rules or regulations or failures to obtain or
maintain in effect such licenses, certificates, permits, franchises and other
governmental authorizations could not, individually or in the aggregate,
reasonably be expected to have a material adverse effect; and

        (c)

maintain and keep, or cause to be maintained and kept, its property, assets and
undertakings in good repair, working order and condition (other than ordinary
wear and tear), so that the business carried on by it may be properly conducted
at all times, provided that this section will not prevent the Borrower from
discontinuing the operation and the maintenance of any of its property, assets
and undertakings if such discontinuance is desirable in the conduct of its
business and such the Borrower has concluded that such discontinuance could not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect.

10.2     So long as this Agreement remains in effect, the Borrower will not,
without the prior written consent of the Lenders, which consent will not be
unreasonably withheld:

  (a)

materially alter any of its organizational documents or its corporate
organization;

        (b)

amalgamate, consolidate or merge with any other Person;

        (c)

redeem any of its redeemable shares;


--------------------------------------------------------------------------------

- 7 -

  (d)

incur any further indebtedness of either a direct or indirect nature to any
party except in the normal course of business;

        (g)

make any advances or loan to, or any investment in, or provide any guarantees on
behalf of, any Person, other than in the ordinary course;

        (h)

become a party to any transaction whereby all or a substantial part of its
property assets and undertakings or of any of its subsidiaries would become the
property of any other Person, whether by way of reconstruction, reorganization,
amalgamation, merger, transfer, sale, lease or otherwise, except in the ordinary
course;

        (i)

in any fiscal year of the Borrower or any of its subsidiaries, pay dividends on
any class or kind of its shares, repurchase or redeem any of its shares, or
reduce its capital in any way whatsoever.

10.3     So long as the Loan remains outstanding, the Borrower will provide the
Lenders with the following information:

  (a)

within 30 days of each calendar month end, management prepared monthly financial
statements and aged payables and receivables for the Borrower; and

        (b)

at the written request of the Lenders, such other reports, certificates,
projections of income and cash flow or other matters affecting its business
affairs or financial condition as the Lenders may reasonably request from time
to time.

11.     EVENTS OF DEFAULT

11.1     Notwithstanding and without prejudice to the Maturity Date, at the
option of the Lenders, the Borrower’s Indebtedness will immediately become due
and payable and this Agreement will become enforceable upon the happening of any
one or more of the following events:

  (a)

if the Borrower:


  (i)

fails to make any payment of principal, interest, or other money payable by it
hereunder or under this Agreement when the same becomes due hereunder or
thereunder which failure continues unremediated for more than Five (5) days, or

        (ii)

fails to observe or perform any covenant contained in this Agreement and upon
notice by the Lenders, the Borrower fails to cure the same within Thirty (30)
days of the Borrower’s receipt of such notice;


  (b)

if any representation or warranty given by or on behalf of the Borrower is
untrue in any material respect;

        (c)

if an order is made or a resolution is passed for the winding-up of the
Borrower, or if a petition is filed for the winding-up of the Borrower;

        (d)

if the Borrower commits or threatens to commit any act of bankruptcy; becomes
insolvent; or makes an assignment or proposal under applicable law in any
jurisdiction, a general assignment in favour of its creditors, or a bulk sale of
its assets; or if a bankruptcy petition is filed or presented against the
Borrower which the Borrower does not vigorously oppose;


--------------------------------------------------------------------------------

- 8 -

  (e)

if a receiver, receiver and manager, or receiver-manager, or any person with
like powers, is appointed for all or any of the property, assets and
undertakings of the Borrower;

        (f)

if the Borrower ceases to carry on any material aspect of its business;

        (g)

if the holder of any Lien against the property, assets and undertakings of the
Borrower, any subsidiary of the Borrower, does anything to enforce or realize on
such Lien, and if, in the reasonable opinion of the Lenders, such enforcement or
realization would have a material adverse effect on the Borrower’s ability to
repay the Borrower’s Indebtedness;

        (h)

if, without the prior written consent of the Lenders and outside of the ordinary
course of its business, the Borrower transfers its property, assets or
undertakings or any material part thereof to any other Person;

        (i)

if any execution, sequestration, extent, or any other process of any kind is
levied upon or enforced against any part of the property, assets or undertakings
of the Borrower, any subsidiary of the Borrower and remains unsatisfied for a
period of thirty (30) days as to personal property, unless such process is
disputed in good faith and, in the reasonable opinion of the Lenders, does not
jeopardize or impair the Loan repayment in any material way; and

        (j)

if a distress or analogous process is levied upon the any of the property,
assets or undertakings of the Borrower, any subsidiary of the Borrower, or any
part thereof, unless the process is disputed in good faith and adequate security
is given to pay the amount claimed in full.

12.     SECURITIES ISSUED

12.1     The Lenders each represent and warrant to, and covenants and agrees
with the Borrower that:

  (a)

each Lender makes the Loan to the Borrower and acquires the Loan, the Conversion
right and the Warrants in reliance upon the Exemption from registration provided
by Section 506 of Regulation D of the Securities Act or as an offshore investor
under Regulation S;

        (b)

each Lender is eligible to make the Loan to the Borrower and acquire the
Securities in the Borrower;

        (c)

each Lender is aware of the significant economic and other risks involved in
making the Loan to the Borrower and in acquiring and/or exercising the
Conversion right and Warrants;

        (d)

each Lender has consulted with its own securities advisor as to its eligibility
to acquire the Securities under the laws of its home jurisdiction and
acknowledges that the Borrower has made no effort and takes no responsibility
for the consequences to the Lender as a foreign investor acquiring the
Securities;


--------------------------------------------------------------------------------

- 9 -

  (e)

no governmental agency has passed upon, or make any finding or determination as
to the fairness of this investment, and that there have been no governmental
agency recommendations or endorsements of the investment made hereunder;

        (f)

each Lender acknowledges that:


  (i)

there are substantial restrictions on the sale or transferability of any
Securities and the Lender is purchasing unregistered securities;

        (ii)

although the Borrower’s shares are currently listed for trading on the OTC
Bulletin Board, there are substantial risks respecting the trading market;

        (iii)

there has been no general solicitation by the Borrower respecting the Loan and
the Securities; and

        (iv)

the Lender has made its decision to acquire the Securities based solely on the
information filed by the Borrower on EDGAR.


  (g)

each Lender has received all information and documentation and has asked all
questions of Borrower representatives that it or its advisor deems necessary or
desirable so that it can make an informed decision regarding the investment made
hereunder;

        (h)

each Lender, alone or with its advisor, has enough knowledge and experience in
financial and business matters to make it capable of evaluating the merits and
risks of investing in the Borrower.

12.2     Each Lender makes the Loan to the Borrower and acquires the Conversion
right as principal for its own account and not for the benefit of any other
person.

13.     SECURITIES EXEMPTION

13.1     The Lenders acknowledge that any Securities issued pursuant hereto will
have such hold periods as are required under applicable securities laws and as a
result may not be sold, transferred or otherwise disposed, except pursuant to an
effective registration statement under the Securities Act, or pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act and in each case only in accordance with all
applicable securities laws.

13.2     Each certificate representing the Securities of the Lenders shall bear
a restrictive legend respecting resale as required under Securities and Exchange
Commission and other applicable laws.

14.     WAIVER

14.1     The Lenders may waive any breach by the Borrower of any of the
provisions contained in this Agreement or any default by the Borrower in the
observance or performance of any covenant or condition required to be observed
or performed by the Borrower under the terms of this Agreement, but any waiver
by the Lenders of such breach or default, or any failure to take any action to
enforce its rights hereunder or under ths Agreement will not extend to or be
taken in any manner whatsoever to affect any subsequent breach or default or the
rights resulting therefrom.

--------------------------------------------------------------------------------

- 10 -

15.     MISCELLANEOUS

15.1     Each of the parties hereto will forthwith at all times, and from time
to time, at the Borrower’s sole cost and expense, do, execute, acknowledge and
deliver, or cause to be done, executed, acknowledged and delivered, all such
further acts, deeds, documents and assurances which, in the opinion of a
Lenders, acting reasonably, are necessary or advisable for the better
accomplishing and effecting of the intent of this Agreement.

15.2     Neither this Agreement nor any benefits hereunder may be transferred,
assigned or otherwise disposed of by the Borrower to any Person without the
prior written consent of the Lenders.

15.3     No amendment, waiver or modification of, or agreement collateral to,
this Agreement will be enforceable against the Lenders unless it is by a formal
instrument in writing expressed to be a modification of this Agreement, and
executed in the same fashion as this Agreement.

15.4     All covenants and other agreements in this Agreement contained by or on
behalf of any of the parties hereto will bind and enure to the benefit of the
respective successors and assigns of the parties hereto (including, without
limitation, any transferee) whether so expressed or not; provided, however, that
the Borrower may not assign its rights or obligations hereunder to any Person.

15.5     Any notice required or permitted to be given under this Agreement will
be in writing and may be given by delivering, sending by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy, or sending by prepaid registered mail posted in Canada or the
United States, as the case may be, the notice to the following address or
number:

  (a) If to the Borrower:         ORGENESIS INC.
21 Sparrow Circle,
White Plains NY 10605         Attention: Sav DiPasquale         email:
sav.dipasquale@gmail.com         with a copy to (which does not constitute
notice):         CLARK WILSON LLP
800 – 885 West Georgia Street
Vancouver, BC V6C 3H1
Canada         Attention: Bernard Pinsky         Facsimile No.: (604) 687-6314
email: bip@cwilson.com


--------------------------------------------------------------------------------

- 11 -

  (b)

If to the Lenders:

       

To the address as set out for each Lender on Schedule A,

    (or to such other address or number as any party may specify by notice in
writing to another party).

    Any notice delivered or sent by electronic facsimile transmission or other
means of electronic communication capable of producing a printed copy on a
business day will be deemed conclusively to have been effectively given on the
day the notice was delivered, or the transmission was sent successfully to the
number set out above, as the case may be. Any notice sent by prepaid registered
mail will be deemed conclusively to have been effectively given on the third
business day after posting; but if at the time of posting or between the time of
posting and the third business day thereafter there is a strike, lockout, or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered.

15.6     This Agreement will be construed and enforced in accordance with, and
the rights of the parties will be governed by the laws of the State of New York
and applicable federal laws thereto. The Lenders and the Borrower hereby attorn
to the courts of competent jurisdiction located in the City of New York, State
of New York in any proceedings hereunder.

15.7     The Lenders acknowledge that they have consulted with and are
represented by legal counsel which is independent of Borrower’s counsel, Clark
Wilson LLP.

15.8     This Agreement may be executed simultaneously in two or more
counterparts, each of which will be deemed an original, and it will not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart. This Agreement may be executed by delivery of executed
signature pages by fax or other form of electronic transmission and such
transmission will be effective for all purposes.

15.9     This Agreement, the schedules attached hereto contain the entire
agreement between the parties with respect to the subject matter hereof and
supersede all prior arrangements and understandings, both written and oral,
expressed or implied, with respect thereto. Any preceding correspondence is
expressly superseded and terminated by this Agreement.

15.10     Any provision of this Agreement that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions of this Agreement, and any such prohibition or unenforceability in
any jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

    IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized on
the ____ day of __________________, 2013.

ORGENESIS INC.

Per: _____________________
       Authorized Signatory

--------------------------------------------------------------------------------

SCHEDULE A

LENDER

Lender Principal Amount Signature of Authorized Signatory             Include
name, address, telephone, email and SSN, SIN or Business Number, as applicable  
            $________________ Per: ___________________________________    
        Authorized Signatory                           $________________ Per:
___________________________________             Authorized Signatory      


--------------------------------------------------------------------------------